Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/938,044 filed on 07/24/2020. 
Claims 1 – 21 are pending and ready for examination.


Priority
This application claims priority to US provisional application no. 62/881,528, filed on 08/01/2019.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/24/2020, 05/11/2021 and 09/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
              i.     “endpoint configure to generate” in claim 10.
              ii.    “offload engine… configured to generate… and transmit”;
                     “offload engine determines” in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Review of the specification provides corresponding structure of generic placeholder for performing the claimed function. Fig.14A and Fig.14B along with specification paragraphs [0235] - [0247] describes endpoint 1400, wherein Fig.14A along with specification paragraphs [0239], [0241] and [0243] – [0244] describes offload engine 1420.


Claim Objections
Claims 2, 12 and 14 are objected to because of the following informalities:  
Claims 2 and 12 recite in last line, “maximum size of a wave”; it should read as “maximum size of [[a]]the wave”.
Claim 14 recites in last line, “a wave allocated to the counter is complete”; it should read as “[[a]]the wave allocated to the counter is complete”.
Appropriate corrections are required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the endpoint from the network " in second last line.  There is insufficient antecedent basis for this limitation in the claim, as “end point is not recited in previous statement. It can be corrected as by reciting “an endpoint from the network”.

Claims 19 and 20 recite the limitation “The non-transitory computer readable media of claim 17” in line 1. There is insufficient antecedent basis for this limitation in the claims, as claim 17 or the linking claim 10 does not recite “non-transitory computer readable media”. For the purpose of this examination, it is considered as if the linking claim recites “non-transitory computer readable media”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, 9 – 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li hereinafter referred to Li) (US  2020/0244587 A1) in view of Martin et al. (Martin hereinafter referred to Martin) (US 7,453,878 B1).

Regarding claim 1, Li teaches a method for allocating credits (Title, RING BUS AND CREDIT ALLOCATION METHOD) to a requesting entity (Fig.1 and [0007], master module corresponding to the node identity has a credit request. Therefore, the master module is a requesting entity) that enable one or more [0007], The credit allocation method; a credit signal by slave module; credit signal according to a injection table or a state table; transmitting the credit signal to the master module corresponding to the node identity through a ring path according to the node identity by the slave module. Here, collective communication is performed between the slave module and a master module), the method comprising: 
receiving, at a wave controller of an endpoint, a credit request (Fig.1 and [0027], slave module 110 receive a credit request signal provided by the one of the master modules 120_1-120_N. Here, slave module is a wave controller of an endpoint) for one or more credits to be allocated to the requesting entity ([0027], the credit allocation method correctly and fairly allocates the credit); 
allocating, by the wave controller, a counter configured to count (Fig.1 and [0019], slave module 110 includes a counter and a pointer to sequentially point the node ID of the credit signal CS to the IDs in the injection table 111 or the state table 112); and 
transmitting the one or more credits to the requesting entity (Fig.1 and [0033], the slave module 110 correctly and fairly allocates the credit of the credit signal to the master modules 120_1-120_N. Therefore, one or more credits are transmitted to the requesting entity).
Li does not specifically teach
a wave to be injected into a network,
count a number of responses corresponding to the one or more collective communication primitives received by the endpoint. 
Title, System And Method For Ordering Of Data Transferred Over Multiple Channels) 
a method that enable one or more collective communication primitives for a wave to be injected into a network (Fig.1 and Col.2: Line 24 – 29, Data packets are transferred over multiple request channels 14 through a network 16 to a destination 18. Destination 18 processes the data packets received over multiple request channels 14 and provides appropriate response packets to source 12 over multiple response channels 20 through network 16. Here, the process of data transfer is a collective communication primitives for a wave (i.e. a plurality of communications) to be injected into a network 16), the method comprising:
allocating, by the wave controller (Fig.2, request channel controller 22), a counter (Fig.2, credit counter unit 28) configured to count a number of responses corresponding to the one or more collective communication primitives received by the endpoint (Fig.2 and Col.2: Line 63 – 65, data source provides data in packet form for transfer by source request channel controller 22; Col.3: Line 13 – 15, credit counter unit 28 indicate that a credit was used in transferring the data packet over the selected one of the multiple request channels 14; Col.3: Line 19 – 24, Credit counter unit 28 provides a flow control indication to the data source to control the amount of data provided by the data source; As long as the number of credits is above a desired threshold value, the flow control indication informs the data source that it continues to provide data. Here, Credit counter unit 28 works as a counter in the source 12/ endpoint and transferring of the data packet is considered as responses corresponding collective communication primitives. Therefore, the counter counts number of responses corresponding to the one or more collective communication primitives and the request channel controller 22/ wave controller provides/ allocates data packets).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Li as mentioned above and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems associated with conventional data transfer techniques (Martin, Col.1: Line 43 – 47 and 56 – 65).

Regarding claim 7, combination of combination of Li and Martin teaches all the features with respect to claim 1 as outlined above.
Li does not specifically teach
wherein the requesting entity is an offload engine connected to a network on chip (NoC), the endpoint further comprising one or more processing cores and a memory subsystem, and wherein the offload engine generates the one or more collective communication primitives and injects the one or more collective communication primitives to the network via the NoC.
However, Martin teaches 
wherein the requesting entity is an offload engine (Fig.2 and Col.3: Line 19 – 24, Credit counter unit 28 provides a flow control indication to the data source to control the amount of data provided by the data source; As long as the number of credits is above a desired threshold value, the flow control indication informs the data source that it continues to provide data. Here, the data source works as an offload engine as it controls the flow of data packets. Col.3: Line 15 – 17, Credit counter unit 28 is initialized with a number of credits by a reset signal from the data source. Since, the data source/ offload engine initialize credits; therefore, it is obvious to consider the offload engine as a demanding/ requesting entity) connected to a network on chip (NoC) (Fig.2, source 12 is considered as a NoC, as it comprises different processing/ control units), the endpoint further comprising one or more processing cores and a memory subsystem (Fig.2, source 12 further comprises sequence number unit 24 (Fig.3) and response channel controller 26 (i.e. one or more processing cores and a memory subsystem)), and wherein the offload engine generates the one or more collective communication primitives and injects the one or more collective communication primitives to the network via the NoC (Col.3: Line 17 – 19, Credit counter unit 28 is initialized with a number of credits by a reset signal from the data source. The number of credits is decremented after transfer of each data packet from source request channel controller 22. Col.3: Line 24 – 27, If the number of credits falls below the desired threshold value, the flow control indication informs the data source to cease providing data until the desired threshold value is again exceeded. Therefore, data source/ offload engine generates and inject the one or more collective communication primitives).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Martin, Col.1: Line 43 – 47 and 56 – 65).

Regarding claim 9, combination of combination of Li and Martin teaches all the features with respect to claim 1 as outlined above.
Li does not specifically teach
wherein the requesting entity is configured to prevent injection of a second wave of one or more additional collective communication primitives into the network until at least one or more additional credits are received from the wave controller.
However, Martin teaches 
wherein prevent injection of a second wave of one or more additional collective communication primitives into the network until at least one or more additional credits are received (Col.3: Line 17 – 19, Credit counter unit 28 is initialized with a number of credits by a reset signal from the data source. The number of credits is decremented after transfer of each data packet from source request channel controller 22. Col.3: Line 24 – 27, If the number of credits falls below the desired threshold value, the flow control indication informs the data source to cease providing data until the desired threshold value is again exceeded. Therefore, injection of a second wave of one or more additional collective communication primitives into the network is prevented).
Martin, Col.1: Line 43 – 47 and 56 – 65).

Regarding claim 10, Li teaches (Title, RING BUS AND CREDIT ALLOCATION METHOD) an endpoint (Fig.1, slave module) configured to generate collective communication primitives ([0007], The credit allocation method; a credit signal by slave module; credit signal according to a injection table or a state table; transmitting the credit signal to the master module corresponding to the node identity through a ring path according to the node identity by the slave module. Here, collective communication is generated by the slave module as it generates and transmits the credit signal),
receive a credit request (Fig.1 and [0027], slave module 110 receive a credit request signal provided by the one of the master modules 120_1-120_N) for one or more credits to be allocated to the requesting entity (Fig.1 and [0007], master module corresponding to the node identity has a credit request. Therefore, the master module is a requesting entity; [0027], the credit allocation method correctly and fairly allocates the credit), wherein the one or more credits enable one or more collective communication primitives (as mentioned above, collective communication is performed between the slave module and a master module because of the credit signal); 
allocate a counter configured to count (Fig.1 and [0019], slave module 110 includes a counter and a pointer to sequentially point the node ID of the credit signal CS to the IDs in the injection table 111 or the state table 112); and 
transmit the one or more credits to the requesting entity (Fig.1 and [0033], the slave module 110 correctly and fairly allocates the credit of the credit signal to the master modules 120_1-120_N. Therefore, one or more credits are transmitted to the requesting entity).
Li does not specifically teach
collective communication primitives for performing computations in a network, the endpoint comprising: 
a network interface; and 
a wave controller connected to the network interface and configured to:
a wave to be injected into the network via the network interface,
count a number of responses corresponding to the one or more collective communication primitives received by the endpoint from the network via the network interface. 
However, Martin teaches (Title, System And Method For Ordering Of Data Transferred Over Multiple Channels) 
An endpoint (Fig.2, source 12) configured to generate collective communication primitives for performing computations in a network (Fig.2 and Col.2: Line 56 – 57, generation of data packets at source 12; Line 63 – 65, data source provides the data in packet form for transfer by source request channel controller 22. Fig.1 and Col.2: Line 24 – 29, Data packets are transferred over multiple request channels 14 through a network 16 to a destination 18. Destination 18 processes the data packets received over multiple request channels 14 and provides appropriate response packets to source 12 over multiple response channels 20 through network 16. Here, the process of data transfer is a collective communication primitives), the endpoint comprising: 
a network interface (Fig.1 and Fig.2, one of multiple request channels 14); and 
a wave controller (Fig.2, request channel controller 22) connected to the network interface and configured to:
enable one or more collective communication primitives for a wave to be injected into a network via the network interface (as mentioned above, the process of data transfer is a collective communication primitives for a wave (i.e. a plurality of communications) to be injected into network 16), 
allocate a counter (Fig.2, credit counter unit 28) configured to count a number of responses corresponding to the one or more collective communication primitives received by the endpoint (Fig.2 and Col.2: Line 63 – 65, data source provides data in packet form for transfer by source request channel controller 22; Col.3: Line 13 – 15, credit counter unit 28 indicate that a credit was used in transferring the data packet over the selected one of the multiple request channels 14; Col.3: Line 19 – 24, Credit counter unit 28 provides a flow control indication to the data source to control the amount of data provided by the data source; As long as the number of credits is above a desired threshold value, the flow control indication informs the data source that it continues to provide data. Here, Credit counter unit 28 works as a counter in the source 12/ endpoint and transferring of the data packet is considered as responses corresponding collective communication primitives. Therefore, the counter counts number of responses corresponding to the one or more collective communication primitives and the request channel controller 22/ wave controller provides/  allocates data packets) from the network via the network interface (Col.3: Line 4 – 6, source request channel controller 22 transfers the data packet onto a selected one of multiple request channels 14).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Li as mentioned above and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems associated with conventional data transfer techniques (Martin, Col.1: Line 43 – 47 and 56 – 65).

Regarding claims 5 and 15, combination of combination of Li and Martin teaches all the features with respect to claims 1 and 10, respectively as outlined above.
Li does not specifically teach
wherein each collective communication primitive comprises a data packet that specifies an in-network operation.
However, Martin teaches
as mentioned above, transferring of the data packet is considered as collective communication primitives. Regarding Fig.1, data packets are transferred between source and destination via network; therefore, each collective communication primitive comprises a data packet that specifies an in-network operation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of combination of Li and Martin as mentioned claims 1 and 10 and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems associated with conventional data transfer techniques (Martin, Col.1: Line 43 – 47 and 56 – 65).

Regarding claim 11, combination of combination of Li and Martin teaches all the features with respect to claim 10 as outlined above.
Li does not specifically teach
a network on a chip (NoC) connected to the network interface; and 
an offload engine connected to the NoC and configured to generate the one or more collective communication primitives for the wave and transmit the one or more collective communication primitives to the NoC, 

However, Martin teaches
a network on a chip (NoC) (Fig.2, source 12 is considered as a NoC, as it comprises different processing/ control units) connected to the network interface (Fig.1 and Fig.2, one of multiple request channels 14); and 
an offload engine (Fig.2, data source) connected to the NoC and configured to generate the one or more collective communication primitives for the wave (Fig.2 and Col.2: Line 63 – 65, data source provides data in packet form for transfer) and transmit the one or more collective communication primitives to the NoC (Fig.2 and Col.3: Line 19 – 24, Credit counter unit 28 provides a flow control indication to the data source to control the amount of data provided by the data source; As long as the number of credits is above a desired threshold value, the flow control indication informs the data source that it continues to provide data. Here, the data source works as an offload engine as it controls the flow of data packets), 
wherein the offload engine determines whether to inject the one or more collective communication primitives into the network based on available credits (Col.3: Line 15 – 19, Credit counter unit 28 is initialized with a number of credits by a reset signal from the data source. The number of credits is decremented after transfer of each data packet from source request channel controller 22. Col.3: Line 24 – 27, If the number of credits falls below the desired threshold value, the flow control indication informs the data source to cease providing data until the desired threshold value is again exceeded. Therefore, data source/ offload engine determines whether to inject the one or more collective communication primitives into the network based on available credits), and wherein the offload engine is the requesting entity (as mentioned, the data source/ offload engine initialize credits; therefore, it is obvious to consider the offload engine as a demanding/ requesting entity).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of combination of Li and Martin as mentioned claim 10 and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems associated with conventional data transfer techniques (Martin, Col.1: Line 43 – 47 and 56 – 65).

Regarding claims 2 and 12, combination of combination of Li and Martin teaches all the features with respect to claims 1 and 11, respectively as outlined above.
Li does not specifically teach
wherein the wave includes a plurality of collective communication primitives, and a size of the wave is determined by an offload engine based on a number of collective communication primitives associated with an offload request and a maximum size of a wave.
However, Martin teaches
as mentioned above, the wave is a plurality of communications), and a size of the wave is determined by an offload engine (Fig.2 and Col.3: Line 19 – 24, Credit counter unit 28 provides a flow control indication to the data source to control the amount of data provided by the data source; As long as the number of credits is above a desired threshold value, the flow control indication informs the data source that it continues to provide data. Here, the data source works as an offload engine as it controls the flow of data packets. The plurality of transfers/ communication (i.e. wave) is the size of the wave) based on a number of collective communication primitives associated with an offload request and a maximum size of a wave (Col.3: Line 15 – 19, Credit counter unit 28 is initialized with a number of credits by a reset signal from the data source. The number of credits is decremented after transfer of each data packet from source request channel controller 22. Col.3: Line 24 – 27, If the number of credits falls below the desired threshold value, the flow control indication informs the data source to cease providing data until the desired threshold value is again exceeded. Therefore, data source/ offload engine determines whether to inject the one or more collective communication primitives into the network based on available credits. Here, the initial credit number is the maximum size of a wave and credit initiation process is an offload request).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of combination of Li and Martin as mentioned claims 1 and 11 and further incorporate the Martin, Col.1: Line 43 – 47 and 56 – 65).

Regarding claim 18, Li teaches (Title, RING BUS AND CREDIT ALLOCATION METHOD) to perform a series of steps comprising:
receiving, a credit request (Fig.1 and [0027], slave module 110 receive a credit request signal provided by the one of the master modules 120_1-120_N) for one or more credits to be allocated to the requesting entity (Fig.1 and [0007], master module corresponding to the node identity has a credit request. Therefore, the master module is a requesting entity; [0027], the credit allocation method correctly and fairly allocates the credit), wherein the one or more credits enable one or more collective communication primitives ([0007], a credit signal by slave module; credit signal according to a injection table or a state table; transmitting the credit signal to the master module corresponding to the node identity through a ring path according to the node identity by the slave module. Here, collective communication is performed between the slave module and a master module because of credit; therefore, the one or more credits enable one or more collective communication primitives);
allocating a counter configured to count (Fig.1 and [0019], slave module 110 includes a counter and a pointer to sequentially point the node ID of the credit signal CS to the IDs in the injection table 111 or the state table 112); and 
Fig.1 and [0033], the slave module 110 correctly and fairly allocates the credit of the credit signal to the master modules 120_1-120_N. Therefore, one or more credits are transmitted to the requesting entity).
Li does not specifically teach
A non-transitory computer readable media storing instruction that, when executed by a processor, cause the processor to perform:
enable one or more collective communication primitives for a wave to be injected into a network,
count a number of responses corresponding to the one or more collective communication primitives received by the endpoint from the network. 
However, Martin teaches (Title, System And Method For Ordering Of Data Transferred Over Multiple Channels) 
A non-transitory computer readable media storing instruction that, when executed by a processor (Col.1: Line 13 – 15, invention relates in general to computer information processing and more particularly to a system and method for ordering data transferred over multiple channels), cause the processor to perform a series of steps comprising:
enable one or more collective communication primitives for a wave to be injected into a network (Fig.1 and Col.2: Line 24 – 29, Data packets are transferred over multiple request channels 14 through a network 16 to a destination 18. Destination 18 processes the data packets received over multiple request channels 14 and provides appropriate response packets to source 12 over multiple response channels 20 through network 16. Here, the process of data transfer is a collective communication primitives for a wave (i.e. a plurality of communications) to be injected into network 16);
allocating a counter (Fig.2, credit counter unit 28) configured to count a number of responses corresponding to the one or more collective communication primitives received by the endpoint from the network (Fig.2 and Col.2: Line 63 – 65, data source provides data in packet form for transfer by source request channel controller 22; Col.3: Line 13 – 15, credit counter unit 28 indicate that a credit was used in transferring the data packet over the selected one of the multiple request channels 14; Col.3: Line 19 – 24, Credit counter unit 28 provides a flow control indication to the data source to control the amount of data provided by the data source; As long as the number of credits is above a desired threshold value, the flow control indication informs the data source that it continues to provide data. Here, Credit counter unit 28 works as a counter in the source 12/ endpoint and transferring of the data packet is considered as responses corresponding collective communication primitives. Therefore, the counter counts number of responses corresponding to the one or more collective communication primitives).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Li as mentioned above and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems Martin, Col.1: Line 43 – 47 and 56 – 65).

Claims 3, 6, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Martin and further in view of Ziegler (US 2011/0075555 A1).

Regarding claims 3 and 13, combination of Li and Martin teaches all the features with respect to claims 1 and 10, respectively as outlined above.
Li further teaches
wherein the wave controller includes a counter (Fig.1 and [0019], slave module 110 includes a counter).
Li does not specifically teach
wherein the wave controller includes a counter register that stores a plurality of counters corresponding to a plurality of waves that can be injected into the network sequentially such that the plurality of waves are distributed to endpoints of the network simultaneously.
However, Martin teaches
a plurality of waves that can be injected into the network sequentially (Fig.2 and Col.3: Line 1 – 6, The sequence number is used by destination 18 in order to re-order the received data packets into the proper sequence. Upon inserting a sequence number into a data packet, source request channel controller 22 transfers the data packet onto a selected one of multiple request channels 14. Therefore, the data packets are injected into the network sequentially).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of combination of Li and Martin as mentioned claims 1 and 10 and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems associated with conventional data transfer techniques (Martin, Col.1: Line 43 – 47 and 56 – 65).
The combination of Li and Martin does not specifically teach
wherein the wave controller includes a counter register that stores a plurality of counters such that the plurality of waves are distributed to endpoints of the network simultaneously.
However, Ziegler teaches (Abstract, A credit-based method for controlling data communications in a computer system between a sender and a receiver coupled by an ordered communication link)
wherein the wave controller includes a counter register (Fig.1A and [0032], credit manager 12) that stores a plurality of counters ([0032], One or more credit counters are maintained by credit manager 12) corresponding to a plurality of waves that can be injected into the network such that the plurality of waves are distributed to endpoints of the network simultaneously ([0058], Each credit counter is initialized with the number of credits allocated on a per-resource and per-producer basis. As packets are sent from the producer or received by the consumer, the credit counter associated with the producer and the resource is decremented by a number of credits corresponding to the size of a packet. Since, each producer is associated with a counter Therefore, the plurality of waves are distributed simultaneously to the consumers/ endpoints).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li and Martin as mentioned above and further incorporate the teaching of Ziegler. The motivation for doing so would have been to provide a credit-based method for controlling data communications that detect errors interfering with credit-based flow control in a timely manner by consistency checking for the credit-based flow, and doing so without impacting the normal operation of the flow in a communication channel (Ziegler, Abstract and [0014]).

Regarding claims 6 and 16, combination of Li and Martin teaches all the features with respect to claims 1 and 10, respectively as outlined above.
Li does not specifically teach
wherein the collective communication primitive specifies a reduction operation performed by a network entity and configured to reduce a plurality of values from two or more endpoints associated with the collective communication primitive based on a specified operator.
However, Martin teaches
wherein the collective communication primitive specifies a reduction operation performed by a network entity (Col.3: Line 15 – 19, Credit counter unit 28 is initialized with a number of credits by a reset signal from the data source. The number of credits is decremented after transfer of each data packet from source request channel controller 22. Here, credits decrement is considered as a reduction operation) and configured to reduce a plurality of values from endpoint associated with the collective communication primitive based on a specified operator (Col.3: Line 24 – 27, If the number of credits falls below the desired threshold value, the flow control indication informs the data source to cease providing data until the desired threshold value is again exceeded. Here, the collective communication primitives/ data packets values are reduced in the source/ endpoint based on credit count (specific operation)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of combination of Li and Martin as mentioned claims 1 and 10 and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems associated with conventional data transfer techniques (Martin, Col.1: Line 43 – 47 and 56 – 65).
The combination of Li and Martin does not specifically teach
two or more endpoints.
However, Ziegler teaches (Abstract, A credit-based method for controlling data communications in a computer system between a sender and a receiver coupled by an ordered communication link)
Fig.1A and [0018], fabric chip 30) and two or more endpoints (Fig.1A and [0018], node chip 10, a node chip 20, a node chip 40, a node chip 50) associated with the collective communication primitive based on a specified operator ([0018], a packet includes data that moves between the same or different nodes across the fabric and is regulated by credit-based flow control. Here, the packet/ data are transferred (i.e. communication primitive) based on the credit-based flow control (i.e. specified operator)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li and Martin as mentioned above and further incorporate the teaching of Ziegler. The motivation for doing so would have been to provide a credit-based method for controlling data communications that detect errors interfering with credit-based flow control in a timely manner by consistency checking for the credit-based flow, and doing so without impacting the normal operation of the flow in a communication channel (Ziegler, Abstract and [0014]).

Regarding claim 19, combination of Li and Martin teaches all the features with respect to claim 18 as outlined above.
The combination of Li and Martin does not specifically teach
wherein the counter is stored in a counter register that stores a plurality of counters corresponding to a plurality of waves that can be simultaneously injected into the network.
Abstract, A credit-based method for controlling data communications in a computer system between a sender and a receiver coupled by an ordered communication link)
wherein the counter is stored in a counter register (Fig.1A and [0032], credit manager 12) that stores a plurality of counters ([0032], One or more credit counters are maintained by credit manager 12) corresponding to a plurality of waves that can be injected into the network such that the plurality of waves are distributed to endpoints of the network simultaneously ([0058], Each credit counter is initialized with the number of credits allocated on a per-resource and per-producer basis. As packets are sent from the producer or received by the consumer, the credit counter associated with the producer and the resource is decremented by a number of credits corresponding to the size of a packet. Since, each producer is associated with a counter Therefore, the plurality of waves are distributed simultaneously to the consumers/ endpoints).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li and Martin as mentioned claim 18 and further incorporate the teaching of Ziegler. The motivation for doing so would have been to provide a credit-based method for controlling data communications that detect errors interfering with credit-based flow control in a timely manner by consistency checking for the credit-based flow, and doing so without impacting the normal operation of the flow in a communication channel (Ziegler, Abstract and [0014]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dan et al. (Dan hereinafter referred to Dan) (US 5,561,637 A) in view of Martin.

Regarding claim 21, Dan teaches a method (Abstract, A system and method for controlling transmission of a data stream by a server to a plurality of clients in a multicast group) of operating an endpoint (Fig.1, client 110), the endpoint coupled to a network (Fig.1, Network 120) that includes a plurality of endpoints (Fig.1, plurality of clients) and a shared address space (Col.2: Line 64 – 67, The identity of the clients in each multicast group is maintained in a data structure (stored in the memory or the disk) which is shared by the session manager and the video player. Here, identity of each client is considered as address associated with each client. Since, the identity of the clients are in the data structure/ memory and the memory is common for all the clients; therefore, it is a shared address space), the method comprising: 
defining one or more multicast regions in the shared address space (as mentioned above, multicast group is maintained in a data structure/ memory); 
enables the endpoint to inject push requests and/or pull requests for addresses included in the one or more multicast regions (Col.2: Line 61 – 63, client pull and server push strategies is to designate a particular client for a given multicast group; Col.3: Line 34 – 35, client pull requests (within a given multicast group). As mentioned above, the IDs of the clients are in the shared address space; therefore, method enables the client/ endpoint to inject pull requests for the addresses).
Dan does not specifically teach

However, Martin teaches (Title, System And Method For Ordering Of Data Transferred Over Multiple Channels) 
administering an injection policy for the endpoint (Fig.2, source 12) by issuing at least one credit (Col.3: Line 15 – 17, Credit counter unit 28 is initialized with a number of credits by a reset signal from the data source. Therefore, source 12 issues a credit), thereby limiting an amount of collective communication primitives being simultaneously injected into the network (Fig.2 and Col.2: Line 63 – 65, data source provides data in packet form for transfer by source request channel controller 22; Col.3: Line 13 – 15, credit counter unit 28 indicate that a credit was used in transferring the data packet over the selected one of the multiple request channels 14; Col.3: Line 19 – 24, Credit counter unit 28 provides a flow control indication to the data source to control the amount of data provided by the data source; As long as the number of credits is above a desired threshold value, the flow control indication informs the data source that it continues to provide data. Here, transferring of the data packet is considered as collective communication primitives. Therefore, the flow control indication to the data source limits an amount of collective communication primitives being simultaneously injected into the network).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dan as mentioned Martin, Col.1: Line 43 – 47 and 56 – 65).


Allowable Subject Matter
Claims 4, 8, 14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim objection and 112(b) rejection are still applicable to the claims. Therefore, above claims should overcome the objection and rejection.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Mate et al. (Pub. No. US 2007/0156815 A1) – “Method, System And Entities For Multicast Content Pushing” discloses a method for multicast content pushing between a server entity and at least one client entity as well as a corresponding system and client and server entities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474